Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.

Specification
The disclosure is objected to because of the following informalities: 
On page 16, line 3, “tip 21B” should be “tip “22A.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0003098 A1 (Lewis et al. hereinafter) in view of United States Patent No. 2,536,130 (Herrman).  
Lewis et al. show in at least the FIG. 9 species a fan blade situated within a duct, the chord length gradually decreasing towards the tip and increasing to the tip.  The duct in FIG. 1 may not clearly identify a round shaped lip at the exhaust port. 
Herrman teaches the increased efficiency of an axial flow ducted fan with a rounded intake lip 16 and a rounded exhaust port 18.  
Because Lewis et al. teach the fan is for a cooling tower or air-cooled heat exchanger, and Herrman is a duct for an axial flow fan for an air handling device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of Lewis et al. by the exhaust lip teaching of Herrman to provide a ducted fan with increased efficiency.  

For claim 2, FIG. 11 clearly teaches the chord length at the tip 0.9C compared to the chord length at the tip vicinity portion 0.8C being smaller than 130% of the tip vicinity portion.
For claim 3, the tip vicinity portion is within the outer 15% of the blade radius (see FIG. 11, 0.9R/R).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Herrman as applied to claim 1 above, and further in view of United States Patent No. 5,906,179 (Capdevila hereinafter).  
Lewis et al. in view of Herrman may not show a rate of gradual decrease of the chord length of the blade lowering toward the tip.
Capdevila teaches an axial flow fan having an optimized blade shape where the chord length has a rate of gradual decrease lowering toward the tip (see at least Table I).
Because the Lewis et al. in view of Herrman axial flow fan has a chord length which decreases toward the tip, and Capdevila teaches a specific blade shape for an axial flow fan in Table I which has the chord length rate of gradual decrease lowering toward the tip for the purpose of optimizing the blade performance, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis et al. in view of Herrman decreasing blade chord length to have a decreasing rate toward the tip for increasing the performance of the fan blade.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Herrman as applied to claim 1 above, and further in view of United States Patent No. 5,906,179 (Capdevila hereinafter).
Lewis et al. in view of Herrman may not show a ration of a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less.
Capdevila teaches an axial flow fan having an optimized blade shape where the maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less. See Table I for example.
Because the Lewis et al. in view of Herrman axial flow fan has a chord length which decreases toward the tip, and Capdevila teaches a specific blade shape for an axial flow fan in Table I which has a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less for the purpose of optimizing the blade performance, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis et al. in view of Herrman decreasing blade chord length to a maximum chord length to a minimum chord length of the blade is 1.5 or more and 3.0 or less for increasing the performance of the fan blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Japanese Patent Application Laid-open No. H06-293296 A (Maabin et al. hereinafter) teaches in at least FIG. 2 a ducted fan, comprising: a duct 12 including a round-shaped lip at an intake port; and a fan 34 including a blade 38 whose tip is adjacent to an inner wall of the duct 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799